Citation Nr: 0201552	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cellulitis of 
bilateral hands and left foot.

2.  Entitlement to service connection for right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which denied service connection for cellulitis of bilateral 
hands, cellulitis of left foot, and right ankle disorder.

The veteran presented testimony during a hearing before the 
undersigned member of the Board in San Antonio, Texas in 
February 2001.

This case was previously before the Board in April 2001, at 
which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1. The evidence does not establish that the veteran currently 
has cellulitis of bilateral hands and left foot or residuals 
therefrom.

2.  There is medical evidence of record which causally links 
the veteran's right ankle disability to his military service.



CONCLUSIONS OF LAW

1. Cellulitis of bilateral hands and left foot was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).

2.  Right ankle disorder is of service origin.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  A letter from the RO dated in May 2001 specifically 
addressed the provisions under VCAA.  In these documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding service connection for cellulitis of 
bilateral hands, cellulitis of left foot, and right ankle 
disorder as well as what evidence is necessary to support his 
claims.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded VA medical 
examinations in September 1998 and June 2001, and the Board 
finds these examinations to be adequate.  

Moreover, no additional pertinent evidence has been 
identified by the veteran.  In his August 1997 application 
for benefits, the veteran reported that he was receiving 
benefits from the Social Security Administration.  However, 
there is no indication that any such records, even if based 
on disability rather than retirement reasons, contain 
relevant information pertinent to the resolution of this 
appeal.  Accordingly, no evidentiary development is required 
in this regard or otherwise.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(1)(2)) (VA's duty to assist 
the veteran includes obtaining relevant records in the 
custody of a Federal department or agency or state or local 
governments).

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, remands would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2001).

The veteran's claims of service connection for cellulitis of 
bilateral hands and left foot must be denied.  His service 
medical records show that his hands and left foot were 
clinically normal at the time of his June 1944 service 
entrance medical examination.  In August 1945, he was seen 
with complaints of pain and swelling in his right hand.  He 
was diagnosed as having cellulitis of the right hand.  A 
December 1945 record shows that he was seen with complaints 
of a painful left foot.  An examination of his left foot 
revealed slight tenderness over the dorsum and mild 
epidermophytosis.  His May 1946 service separation medical 
examination shows that his hands and left foot were 
clinically normal at that time.  It was noted that he had a 
history of cellulitis of the right hand.  As such, these 
records, which show a resolved disorder that is indicated by 
history only, do not establish that a chronic disability or 
residuals of a disability due to cellulitis had their onset 
during his military service.

Post-service evidence is totally devoid of any clinical 
finding that the veteran has cellulitis of bilateral hands 
and left foot.  VA outpatient treatment records only include 
a notation that he had foot pain in August 1998.  The 
September 1998 VA examination report shows that he was 
diagnosed as having a Dupuytren contracture of the right 
finger, a pseudoboutonniere deformity of the left middle 
finger, and multiple metallic foreign bodies in the soft 
tissue of the hands.  The September 1998 pediatric VA 
examination report does not include a diagnosis of cellulitis 
of the left foot.  A June 2001 VA examination report shows 
that he was diagnosed as having a resolved and uncomplicated 
skin condition which was termed cellulitis in 1945.  The 
other June 2001 VA examination report shows that he was 
diagnosed as having a history of cellulitis to the hands and 
feet.  This report also shows that the VA examiner 
specifically found that the veteran had no residual effects 
of any cellulitis which might have been treated in the 
military.  

Thus, the evidence of record does not establish that the 
veteran currently has cellulitis of bilateral hands and left 
foot.  A claim for service-connection for a disability must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Board notes that the veteran testified that his 
cellulitis is the result of combat injury.  Hearing 
transcript, page 5.  Pursuant to 38 U.S.C.A. § 1154(b) (West 
1991), in the case of a combat veteran, VA shall accept 
satisfactory lay or other evidence of incurrence of such 
injury or disease alleged to have occurred in service, 
notwithstanding the fact that there is no official record of 
such incurrence in service. Nevertheless, the veteran must 
meet his evidentiary burden with respect to service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This would include , competent evidence of a current 
disability.  While the Board is sympathetic to the beliefs of 
the veteran, his claims of service connection for cellulitis 
of bilateral hands and left foot, even when considering the 
provisions applicable to combat veterans,  must be denied in 
the absence of competent evidence of a current disability.

The Board finds that service connection is warranted for the 
veteran's right ankle disorder.  Initially, a June 2001 VA 
examination report shows that the VA examiner specifically 
found that the osteoarthritis of the veteran's right ankle 
was a residual effect of his military service.  The examiner 
had the claims file available prior to rendering any 
opinions.  The Board also emphasizes that, absent competent 
evidence to the contrary, the Board is not in a position to 
question this finding or attribute the veteran's right ankle 
disorder to some other cause.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board is aware that the service medical 
records are negative for a right ankle disorder, and that 
post-service medical records do not show that he was 
diagnosed as having a right ankle disorder until many years 
after his separation from military service.  On the other 
hand, there is also the veteran's consistent history in which 
he relates ongoing right ankle problems as beginning in 
military service.  There is also his sworn testimony.  See 
38 C.F.R. § 3.304(d) (2001).  As such, the Board is unable to 
conclude that the preponderance of the evidence is against 
the instant claim.  Accordingly, it appears that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  With reasonable 
doubt resolved in favor of the veteran, service connection is 
warranted for his right ankle disorder.  38 C.F.R. § 3.102 
(2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered the veteran's contentions regarding 
the etiology/current diagnosis of his claimed cellulitis of 
bilateral hands and left foot.  However, as a lay person, he 
is not competent to render an opinion as to medical 
diagnoses, etiology or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As discussed above, the competent 
evidence does not show current disability due to cellulitis.  

In reaching its decision pertaining to the claims of service 
connection for cellulitis of bilateral hands and left foot, 
the Board has also considered the matter of resolution of the 
benefit of the doubt in the veteran's favor.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49, 53-56.  Such is decidedly not the case in this 
instance where, as reported earlier, the evidence does not 
establish that the veteran currently has cellulitis of 
bilateral hands and left foot or residuals therefrom.


ORDER

Service connection for cellulitis of bilateral hands and left 
foot is denied.

Service connection for right ankle disorder is granted.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

